Title: Eusebio Valli to Thomas Jefferson, 5 June 1816
From: Valli, Eusebio Giacinto
To: Jefferson, Thomas


            
              Mio Signore
              Trenton li 5 Giugno 1816—
            
            Sono oltre modo sensibile alla gentile, e generosa accoglienza, che Ella mi fa, e ricevo come un dono la communicazione delle sue idea sulla così detta febbre gialla:
            Parlandomi di questo morbo crudele, che forma il soggetto delle attuali mie ricerche, VS: a avuto la segreta intenzione di farmi cicalare. Obbedisco volentieri all’impulsione datami, perche ho speranza d’ottenere da Lei ulteriori lumi e cognizione—
            Comincio dal confessarle candidamente, che L’origine prima di questa pestilenza é un problema per mé. Forse dessa é nata in Oriente, come vi son nate la peste, le variole, la rosolìa—Il Sre Hombolt assicura, che   da tempo immemorabile regna nel messico, e che ivi si riproduce annualmente in forza delle cause Locali—Peraltro noi sappiamo dall’Abbate Calvigero, che é solo nell’Anno 1725, che la malattia si manifestó per la prima volta in quella parte di mondo, il che ci porta a credere, che vi fu trasportata da paese straniero. Ció che son per dirle toglie ogni dubbio sul su questo punto—
            La Vera-Crux é stata riguardata, e si riguarda anch’oggi, come L’Emporio della febbre gialla, ed in fatti riunisce in sé tutte le condizioni, credute atte a generarla—I calori vi sono eccessivi, i contorni di una ariditá estrema, coperti di una sabbia moventesi, che si accumula su diversi luoghi, e forma dei piccoli monticelli di dodici a quindici metri di altezza, i quali riflettono un calore sì considerabile, che il termometro centigrado affossato in quella sabbia nei mesi di Luglio e Agosto monta da 48 a 50—Ed é appunto in questa stagione che la febbre si trova in tutta la sua possanza—Il celebre Viaggiatore, da cui traggo questa nozione, il Se Hombolt fedele, quant’altro mai, nel riferire i fatti, c’informa nel medesimo tempo, che dal 1776 sino al 1791 non era occorso neppure un esempio di febbre gialla in Veracruz, quantunque il concorso degl’Europei, e dei marinari provenienti dall’interiore fosse considerabile, e che i Marinari non acclimatati si abbandonassero agl’eccessi, che gli si rimproverano—Il ritorno dell’Epidemia dopo un intervallo di 18 anni coincide con l’arrivo colá di tre bastimenti da guerra, il Vascello Elmino,  la Fregata la Venus e L’hourque Sta Vibiana, che nel tragitto avevano toccato Porto-Ricco, ove il vomito regnava—
            L’errore invalso nel Messico, sin dalla prima apparizione del contagio, che desso fosse il prodotto dei venti di Sud-Est apportatosi di un caldo infernale, questo errore diede campo alla malattia di stabilir lá uno di suoi piu tirannici Imperj—Dal messico e specialmente da Veracruz si propagó come da un centro commune, all’Havana, e di qui alle Antille, alla nuova Inghilterra, all’Europa——In Europa non vi ha, che La Spagna, che sia stata percossa a piu riprese da questo flagello—Cadice nel 1731 e Malaga nel 1741 furono le prime a risentirne i funesti effetti—
            La malattia si mostró di nuovo a Cadice nel 1764 e 1800—In quest’ultima invasione, dopo aver devastata la Cittá, passó a Seviglia e di lá si dilató, quali incendio, in quasi tutta L’Andalusia, portando ovunque la desolazione, e la morte—Ricordo una costituzione, che forma epoca nei fasti della febbre gialla, e sulla di cui origine e progressi abbiamo nelle opere dei medici, che vi trovarono sul campo d’onore, i migliori dettagli possibili—Permetta che io li richiami alla di lei memoria—
            Ai 6 di Luglio entró nella rada di Cadice la Corvetta il Delfino, Capitano Guillaume Jaskal, proveniente dall’Havana  e che aveva approdato a Charles-town, ove aggiunse quatr’Uomini d’equipaggio, dé quali due morirono di febbre gialla nel tragitto—Al suo arrivo furono messe a bordo due guardie, che caddero immediatame ammalate—Il Visitatore della dogana, la guardia della porta di mare, e il Cancelliere del bureau di sanitá, che avevano communicato con la gente di questo naviglio perirono in breve—Il Luogo tenente visitatore Don Francisco de Paulo Carrion si trasportó esso pure al bastimento, e cadde ben tosto ammalato e communicó il contagio a tutta La famiglia—La malattia fece paura per qualche settimana, per riprodursi in Scena verso la metá di Luglio—Limitata in principio al Sobborgo di Sta Maria vi soggiornó qualche tempo, dilatandosi passo a passo, senza mai andar di salto; E se mai inoltrossi in quartieri lontani, fú sempre per l’intermezzo di persone venute a vedere i loro parenti o amici ammalati—Sul finir d’Agosto la malattia, che andava ogni dí crescendo, penetró nel centro della Cittá, ed in Settembre si rese pressoche generale, ed eravi confusamente somma mortalitá—Vi furono delle famiglie, che essendosi sequestrate nelle loro Case, e rompendo ogni specie di communicazione con qualunque siasi persona, rimasero illese dal contagio, mentre La morte spigionava tutt’all’intorno le abitazioni vicine—
            Seviglia che continuava le sue relazioni commerciali con questa disgraziata cittá si vide ben tosto afflitta dalla medesima piaga—É a Triana, Sobborgo ove vivono i Marinari, che si sentirono i primi attacchi, e dacché la malattia si fu impadronita di tutto quel quartiere, la si diffuse al Sobborgo de Los-Humeros frequentato da marinari e che giace al di lá del fiume e in faccia di Triana—Da Los-Humeros si avvanzó nella Cittá, seguendo nella sua progressione quella Legge, che osservava a Cadice—
            —Molti furono i barcajoli del Guadalviquir, che s’isolarono nelle Loro barche, e il fuoco divoratore non ne investì alcuno—I fuggitivi da Cadice come da Seviglia i quali si rifugiarono nei villaggi vicini alle due Cittá divennero tanti Seminarj d’infezione—Cordova se ne difese, mettendo in pratica quelle precauzioni sanitarie, che la polizia medica e governativa prescrivono in momenti così perigliosi—(Piguillem—Villelva— Berthe—Bally)
            Malaga non ricevette in quest’anno che un insulto leggere ma nel 1803, e piu nel 1804 soffrì d’una maniera orribile—Ecco come il male vi nacque ai 14 di Luglio 1803—Certo Felix Munos Contrabandiere (e la Spagna regurgita di questa esecrabile genia) si transportó nascostame a bordo della nave il giovine Nicolas, ove fece acquisto di tabacchi e di calze di cotone—Partendo di lá Egli provó i primi segnali della malattia, e ai 20 dello stesso mese, morì—Dopo trenta sei giorni Cristofano Verduras altro Contrabandiere, che aveva nascosto in sua Casa un marinaro impestato, e la di cui malattia il condusse alla tomba, Verduras cadde infermo, e successivamente un suo figlio, sua madre, due fratelli ed il restante della Casa, che si componeva di 8 individui—Il Sige Buzon che aveva assistito senza fortuna il marinaro incognito, ed il curato che diede sepoltura al morto contrassero ambedue L’infezione, e soccombettero—I medici di consulta Mammelli  e Gimal incontrarono la medesima sorte, e Lasciarono in seno delle Loro desolate famiglie il germe distruttivo—
   ()Arejula—

É facile adesso seguire col pensiere i passaggi successivi della malattia, e la sua diffusione nella Cittá I rigori dell’inverno posero fine a questa costituzione, ma fatalmente si rinnovelló nell’autunno del 1804 con un apparato molto piu terribile: E Malaga dopo essere stata vittimata e rimasta quasi vidua super terram divenne il punto centrale della contagione, d’onde si sparse in tutta la costa del meditarraneo Spagnolo—I medici della Penisola non perdendola mai di vista hanno potuto tracciare le vie cui essa percorse per portarsi su questo, o quel punto, ed é alla lettura delle loro Opere non meno che a quelle di Bally, d’Hombolt,  di Berthe, di Caillot, che rimando coloro, che dubiterebbero ancora del carattere contagioso della febbre gialla di Spagna—
            Si é detto che le pestilenze, le quali hanno regnato negli Stati-uniti sotto il nome di febbre gialla non appartengono nullamente a questa famiglia come quelle osservate in Spagna, peraltro se noi, Spogliandoci di ogni prevenzione confrontiamo Le une con le altre rileveramo: o che esse sono egualmente corredate dei Sintomi, che voglionsi chiamare patognomonici, come il vomito nero,  il colore itterico &&& o che prendendo la maschera e il tipo di malattie di un ordine qualunque esse presentano costantemente delle tinte caratterische communi, e mi si lasci dire, La fisonomia della razza infame, da cui derivano—Medesime insidie, e perfide calme—medesimo L’ordine, o il disordine nella Successione dei Sintomi; nel giro delle rivoluzioni—medesime le marche esterne impresse sulle vittime immolate—medesimi i danneggiamenti portati su questo o quel viscere, o su piu visceri insieme—Negli Stati uniti come in Spagna la malattia ha attaccati di preferenza gl’Uomini i piu robusti, i pletorici, i biliosi—meno degl’Uomini le donne, e meno ancora i ragazzi ed i teneri bambini. Ha investito di rado e per lo piu fiaccamente i macellari, i conciatori di pelle, i pelliciaj: ha rispettato religiosame i coloni e quelli che avevano soggiornato lungo tratto di tempo alle Isole—negli Stati Uniti come in Spagna ha lasciato generalmente negl’individui piu o meno malmenati garanzia da nuovi attacchi, e bene spesso un fondo migliore di Salute—Il de Rush assicura che dopo l’epidemia del 1793 i convalescenti avevano una tendenza straordinaria all’atto venereo, e che si era fatto un numero sorprendente di matrimonj—osservazione che ci Scopre un punto di contatto della peste d’oriente con la febbre gialla—A Mantova nel 1506 tale era il trasporto dei pestiferati convalescenti per il bel sesso, e tante le violenze da essi commesse, che il magnifico Messer Alessio Becaguto Luogo tenente Capitano della Cittá fu costretto di far erigere un pajo di forche, onde por termine a quel commercio scandaloso—Hodges racconta che dopo la peste di Londra del 1664–65 le donne che in avanti erano state riconosciute Sterili, divennero madri dappoi, cosiché ben presto Si vide riempito il deficit occasionato dalla malattia—„A Messina fu tale il furore dei matrimonj, che se fosse stato possibile abbreviare il termine di parti la Cittá si sarebbe veduta ben tosto piena di popolo„ (Forne.)
            Per quanto dall’insieme delle cose dette resultino le prove dell’identitá delle due pesti, Americana e Spagnola, pure VS: di cui conosco gl’intimi pensieri non converrá meco facilmente su quest’articolo di fede—Per convertirla, sembra a me, che non mi resti altra operazione a eseguire, che non quella di provarle, che gli Stati Uniti hanno tratto il germe funesto dalle medesime sorgenti che la Spagna—
            Il primo  Cuadro, sulla febbre gialla americana, dipinto col pennello dell’arte e dietro natura, é quello del Dr Lining, il quale ebbe l’opportunitá di osservarla a Charles-town nel 1732—L’illustre Autore in quest’occasione c’informa „that the yellow fever had prevailed in that Country four times within twenty five years, and that whenever the disease appeared here, it was easily traced to some person, who was Lately arrived from some west India Islands, where it was epidemical„
            Tale altresì fu il parere del Collegio medico di Filadelfia sull’origine e il genio della pestilenza che dominó nel 1793 codesta Cittá. É nell’Anno istesso che apparve in Grenada nel mese di maggio „soon after the arrival of a Guinea Ship from Sierra Leone, the crew of which had been so sickly, that most of the Sailors died of the yellow fever, either in the voyage, or soon after the arrival of the Ship—It suddenly spread over the other Leward Islands, and from thence was carried to Philadelphia, Hispaniola, and Jamaica„—Così scrive William Wright—Erano arrivati effettivame nel porto di Filadelfia alcuni bastimenti da quella parte dopo la metá di Luglio, e i membri rispettabili, che componevano il Collegio si assicurarono che il contagio aveva lá il suo fomite—
            La malattia si manifestó alla fine di Luglio „it first appeared in Water Street between Mulberry and Sassafras Streets, and all the cases of this fever, were, for two or three weeks  evidently traced to this particular Spot—a considerable part of the city, Northern Liberties, and district of South wark became gradually infected, and it was not until the coming of the frost that the diseases disease subsided, after having proved fatal to nearly five thousand persons„
            In queste poche linee VS: vede L’immagine viva della febbre gialla—Non vi é che dessa o la peste, che trasportate in un porto di mare, o altrove abbino per costume di covare nella loro prima Stazione, di progredire lentissimamente, e di cadere come per incantesimo, all’apparire di una data Stagione—
            Il Collegio dopo avere indicati alcuni dei tratti originali della malattia, La distinse dalle sue analogue per l’alto grado di malignitá, che possedeva, per La rapiditá del suo corso, e per la resistenza invincibile che oppose a quei rimedj, da quali sono vinte generalmente le remittenti biliose del paese—Le misure che desso propose sia per impedire l’ulteriore propagazione del contagio, sia per garantirsi da successive irruzione, erano le meglio intese e le piu Saggie—ma: Alas!: non se ne sentì tutta L’importanza—Le Leggi delle quarantine e i regolamenti interni furono trascurati, così la Cittá fu di bel nuovo investita negl’Anni 1797–98—In quest’ultimo anno particolarmente erano arrivati nei mesi di Luglio e Agosto molti bastimenti partiti dal Cap  Nichola More, jeremie, e Port-au-Prince dell’Isola della Hispaniola e di St. Domingo, dove regnava il vomito, e donde erano partiti in somma fretta „On the fifth day of july last six or eight of those vessels, having a large number of passengers on board, of course a quantity of cloathing, bedding &c. brought off in the greatest haste, themselves exposed to all these circumstances, which are allowed to produce contagious fever: in this situation they arrived at the fort, where they were detained on board for twenty days—On the arrival at the city, they generally lay at the wharves between Walnut and Spruce Street—and it is well known, that at this part of the City, the fever first appeared about the latter end of july and beginning of August—On the evening of the eighth of july the armed Ship Deborah, Captain Edward yard arrived at the fort from jeremie—She buried eight persons during her stay there and return, and sent six sick to the marine hospital„
            Il Collegio fissó specialmente i suoi sguardi sul Deborah, che ai 28 di Luglio was moved a Kensington, nelle di cui salubri rive si cercherebbero invano dei fonti d’infezione—Resulto dalle loro piu scrupolose indagini, che gl’individui i quali travagliarono sul bastimento o vicino a quello contrassero la febbre, e che questi seminarono il contagio in diversi punti della Cittá. =Facts and obs. on pestilent. fever which prevailed in Philadelpia in 1793–97–98 by the College of physicians of Philadelphia=   L’opera che accenno offre tanto piu d’interesse, in quanto che, oltre le eccellenti riflessioni, che vi sono sparse quá e lá, é arricchita di testimonianze e di osservazioni of several respectable characters physicians and others—
            Malgrado tanta evidenza di fatti e di ragioni il partito d’opposizione continuó a sostenere che Le cause locali erano bastanti a creare la così nominata febbre gialla, e che era follia il farla procedere dalle Indie—Così nell’Ao 1802 essendosi riprodotta la medesima calamitá si fecero giuocare coteste forze immaginarie, idea accarezzata dagli Speculatori, e abbracciata ciecamente dal popolo macchina—
            In medicina del pari che nelle Scienze esatte si puo ritrovare La cagione dell’errore in cui Si é caduti—Per mancanza di una cifra l’analista sbaglia il suo calcolo, e l’astronomo non presagisce giustamente la comparsa o il ritorno d’una Cometa—A Messina, a Marsiglia, a Venezia, ove La peste erasi introdotta furtivamente, i Medici scordarano di mettere in conto uno degl’elementi i piu essenziali: quello: cioé: dell’arrivo di bastimenti sporchi dal Levante, e il loro calcolo di probabilitá si trovó erroneo—
            —In affari tanto gelosi, come quelli che concernono la vita e la felicitá dei popoli, tutto deve essere esaminato senza preoccupazione, tutto deve essere sottoposto ad un’analisi rigorosa—Regolati da questi principj i SSi Currie e Cathrall pervennero a discoprire la vera sorgente della malattia insorta a Filadelfia nell’anno di cui io parlavo poc’anzi—Dopo le prove che essi ne hanno date, non é permesso di dubitare, che il contagio non fosse stato apportato dal bastimento il Paquet, il quale arrivava dal Cap—Come dal Paquet si communicasse al Brigantino della Speranza e dai marinari di ambi i bastimenti ad altri individui, e cosí di mano in mano, é inutil cosa che io il dica—
            La febbre gialla che apparve in New york nel 1791 vi fu introdotta egualmente da un Vascello, che veniva dalle Indie (Hosack) Simile sempre a Se Stessa la malattia restó stazionarja nel Luogo ove nacque „near Peck-Slip. Here it raged a considerable time: it then began to spread, as some attendants on the sick became infected, who lived in other neighbourhoods—By this means it was carried to other families, and most generally could be traced to this source. It likewise proved more particularly fatal near the place, where it first appeared, than in any other part—Thus at length it spread through the city until the middle of October, when the weather growing a little cooler, the disease greatly abated, and in a short time disappeared„—(Addoms)—Questa malattia per confessione dello stesso Addoms era precisamente la stessa, che la febbre gialla da lui osservata piu volte nell’Isola di Sta Crux (Hosack—Obs. on contag. diseas—)
            New-york fu novamente attaccata dal contagio nel 1795–98 all’arrivo di bastimenti dall’Indie—
   ()Hosack—Dr. M.Knight

In quest’ultimo anno l’estensione della malattia fu cosí circoscritta, che in generale si credette originata da cause domestiche, e segnatamente da provvisioni putride, ma il dotto Hosack dimostra con l’ultima evidenza, che  La febbre si era dichiarata avanti che coteste cause esistessero—Quando anche avessero preesistito non si potevano creder capaci di generare la febbre gialla—Allorche i gas, i quali provengono dalla putrefazione dei corpi organici, si combinano con qualche principio sparso nell’atmosfera, sì da comporre dei miasmi specifici, questi miasmi conservando la loro natura volatile circolano insiem con l’aria e i venti, e affettano simultaneamente una moltitudine d’individui, cosí che Le malattie, cui danno luogo, Sono, quasi direi, generali sino dal loro primo nascimento—Altre di ció cotesti miasmi non imprimono nell’organismo vivante la facoltá di riprodurre un veleno simile a Loro—
            Queste ragioni sole, quando io non avessi altri fatti avanti di me, mi condurrebbero a negare L’influenza delle carni salate guaste, delle ostriche imputridite, e della corruzione d’ogni genere di sostanze nella generazione del morbo, di cui trattiamo—
            La febbre gialla, egualmente che la peste d’Oriente sua Sorella, é il prodotto d’un germe deleterio sui generis: pesante, lordo,  non percorre gli spazi sulle ali dei venti—E se l’aria gli serve alcuna volta di conduttore ció non si verifica che a picciolissime distanze e solamente quando questo fluido se ne trova impregnato—In generale si communica o per mezzo dei corpi che gli servono di ripostiglio, o pel contatto degl’infetti, generatori e fonti di contagio—
            Questa é oggi mai L’opinione di tutta L’Europa culta, ed é pur quella d’un gran nümero di medicine dotti della nuova Inghilterra—Vi ha egualmente, il só, Uomini Sommi in America, che sostengono acremente l’opinione contraria, appoggiandosi ad un osservazione, che trovo ripetuta nella di lei lettera, ed é che negli stati uniti, la malattia, cui hanno data la denominazione di febbre gialla  non si é mai propagata dalla Cittá alla Campagna, il che esclude tutt’a fatto l’idea di contagio—
            Rispondendo a Lei, mio Signore, avró risposto a tutti—nel tempo che la febbre gialla infieriva a Malaga nel 1803 non vi furono nei piccoli villaggi che circondano La Cittá, a Churiano, a Alhauriz, al grande e piccolo Coin, a Torre del mare altri ammalati che i fuggitivi, o quelli tra gl’abitanti, che andando a Malaga, avevano L’imprudenza di passarvi La notte—Cartagena che in meno di tre o quattro mesi perdette quasi la metá della sua popolazione per la pestilenza ricevuta da Malaga, non infettó ne i luoghi vicini, ne i bastimenti del porto—In Alicante la malattia non portó la menoma offesa alle Case isolate, che si trovano tra le due Mura, onde La Cittá é attorniata, ne a quelle separate dai sobborghi fuori del recinto—A Palamo, ove si lava la biancheria d’Alicante non vi fu un sol esempio di contagio, come neppure a Sta Fax, che é a mezza lega dalla Cittá, ne a Mucha-Michel, che n’é men lontano ancora—Fenomeno tanto piu sorprendente, in quanto che Pena-Serada  separata da Mucha-Michel per un sol cammino, St. joan che é a cinque quarti di lega da Alicante, e Tabarca che ne é distante circa quattro leghe ricevettero L’infezione—
              
   (Bally =opinion sur la contag. de la fiéve jaune)

              A Vera nel 1811 fu osservato, che i contagiati, i quali si rifugiavano presso i loro amici, o parenti, che vivevano sotto Le tende a pochi passi dallo Spedale, non inocularono La malattia a veruno—Termineró con un fatto accaduto nell’armata francese sotto gl’ordini del famoso maresciallo Soult, allorché i roversci del gran Capitano al nord del Continente, lo forzarano d’abbandonare l’andalusia—Il General Conrou, che comandava una divisione arrivato nelle vicinanze di Cesara fu prevenuto dai principali della Cittá, i quali furono al suo incontro, che la febbre gialla mieteva il Loro paese—A tale avviso il Generale invió il Suo Chirurgo maggiore per esaminare cotesta malattia—Il rapporto dell’offiziale di sanitá fu, che La febbre, la quale dominava, era una remittente biliosa costituzionale—In allora il Sr Conrou diede ordine alla truppa di marciare, ed entró nel Luogo, e Lá gli offiziali, e le persone addette all’amministrazione presero alloggio—La truppa bivaccó—All’indomani la divisione si rimise in marcia, ma poche ore dopo, gl’ajutanti di Campo del Generale cominciarono a lagnarsi di dolori alle articolazioni, di prostrazione di forze & & & e il giorno appresso altri ancora caddero ammalati, ma solo quelli che avevano communicato davvicino con gl’abitanti, che avevano, ed avevano avuto pestiferati nelle loro famiglie—In vista di questo inatteso avvenimento il Generale fece far alto a jecla, dove fu stabilito uno Spedale provvisorio—La malattia, che si era di gia spiegata percorse velocissimamente i suoi stadj, presentando i sintomi piu pronunziati della febbre gialla: cioé: il vomito nero, le dejezioni atro-sanguigne fetentissime,  emorragie incoercibili, ictero &  Il Dr Peysson medico d’infinito merito, mi diceva non aver veduta mai una malattia così orribile e rovinosa—Tale certamente dovette essere, poiche non lasció tra gl’infetti, che un solo in vita, François Musicien, e questo morí dopo una convalescenza piu penosa ancor che la morte—Eppure i medici i chirurghi, gl’infermieri che erano allocati al servizio nauseabundo e  periglioso di quello Spedale sortirono dal pelago Sani e Salvi, attoniti peró e spaventati sempre—
            Scorrendo la Storia delle Epoche piu memorabili della peste in Europa, si trova che alcuni borghi, o Cittá, o parti di provincia sono state rispiarmate da questo mostro, scegliendo egli altro tempo per esercitare le sue furie anche Su queste stesse popolazioni—(And vea Gratiolo di Salò—Tuano—Muratori—Mead) Esempj di tal fatta sono frequentissimi nel Levante ottomanno, come io stesso ho avuto campo di osservarlo sia a Smyrna, sia nell’interno dell’Asia minore, e ne ho lasciata memoria
            Esistono talora sciolti e fluttuanti nell’aria atmosferica incogniti principj, i quali o si combinano col germe contagioso, ossivero il tengono in dissoluzione sì da favorire il giuoco delle affinitá reciproche tra il germe istesso e l’ossigeno dell’atmosfera: É questo il nostro caso.
            I medici in ogni tempo si sono lusingati di ottenere con l’arte quello che vedevano operarsi nel piu profondo segreto della natura—I loro sforzi non furono sempre senza sucesso—Lind, per parlare dei tempi vicini a noi, distrusse il fomite della febbre gialla e col fuoco e col fumo—Có suffumigi d’acido muriatico L’illustre Gujton Morveau arrestó la malattia insorta a Dijon pel dissotteramento dei Cadaveri della Cattedrale—Il Signor Smith con mezzi appresso a poco eguali estinse la febbre nervosa, che erasi manifestata nel Vascello Ospedale L’Unione
            —Questi metodi sono divenuti inseguito universalissimi, ma bisogna convenire che non sempre hanno corrisposto alla nostra espettazione—Verrá peró un giorno in cui l’esperienza e L’osservazione ci  condurranno alla Scoperta luminosa d’ogni Specie di miasmi—In allora le pestilenze tutte spariranno dalla terra, meno i Tiranni—
            Le condizioni atmosferiche sfavorevoli alla febbre gialla Sono ben Spesso accidentali, e per consequenza l’indennitá di Luoghi, ov’esse sonosi incontrate, non é che precarja—Il contagio  che non aveva potuto svilupparsi a Medina-Sidonia nel 1800, malgrado che ella vi fosse involta, Vi scoppió nell’anno successivo, e rapì quasi i tre quinti della totalitá degl’ammalati. E Velez-Malaga, Àntequerra, che nulla avevano sofferto durante il primo regno della febbre gialla nella Loro capitale, con la quale  mantennero sempre corrispondenza, furono crudelmente maltrattate da quella peste medesima nel 1804—
            Cosa degna di rimarca é che alcune contrade, il di cui clima é oltre ogni dire, iniquo e pestifero vadino esenti dal vomito nero—Non é stato mai osservato nelle maremme di Pisa, di Siena, nelle palude pontine,  ne in Batavia, ne in tutta la Costa occidentale del messico „A Acapulco, dice Mr Caillot, les habitans sont tourmentés par des ouragans fréquens: Ils respirent un air embrasé et vicié par les émanations putrides, qui s’exhalent des mares voisines, dont l’eau croupissante disparaît chaque année, et laisse à nu la vase, dans laquelle pourrissent une innombrable quantité des poissons et d’insectes—Les vapeurs olivâtres qui s’enlévent sont si épaisses, que Le Soleil a de la peine à les traverser, et les dissiper—cependant on n’y a jamais vu le vomite„—
            Queste osservazioni devono mettere in un brutto imbarazzo quei medici, che nel caso, di cui é questione, fanno giuocare il principale anzi L’unico rôle all ai calori ardenti, alle putride esalazioni && Io credo bene che queste cause, sotto particolari  circostanze indeterminabili,  decidono Lo sviluppo del germe, e gli servino di pascolo e d’alimento, ma son lontano dal pensare, che desse sieno essenzialmente necessarie alla dilui esistenza—Medina-Sidonia, Carmona, Couvas, vera, dove si respira l’aria piu pura e piu salubre del mondo, poiche esse sono situate sulle montagne, o sulle Alture, lontane dal mare, dalle paludi, dai Laghi, queste popolazioni che non conoscono, se non di nome i mali endemici, e epidemici, sono state anch’esse flagellate al pari di Cadice,  di malaga, d’Alicante, di Cartagena, di Murcia &
            Sembra che negli Stati uniti la febbre gialla non siasi estesa, come nella grande Penisola d’Europa, e ció senza dubbi per mancanza d’opportunitá atmosferica—Niente di meno i Non-Contagisti di buona fede son forzati a confessare, ché anche nel Loro Paese il contagio é passato alcune volte per via delle communicazioni ordinarje dalle Cittá alle Campagne—É di questo modo che si communicó a Huntingdon in Long Island nel 1795:  a Swedeborough negl’anni 1797–98–99— in New Hampshire, a Connecticut, a Germanton nel 1798— in Staten Island nel 1799—
            Temando che questi rapidi cenni non faccino nel di lei animo bastante impressione, le trasmetto copia di Due Documenti, relativi al soggetto, irrefragabili documenti, l’uno dei quali é segnato dal Dr. Wistar onore del suo paese dal sua patria:— e l’altro dal rispettabile Dr. Richard Moore—
            Convinto dal carattere contagioso della febbre gialla  io mi propongo d’inocularmi la malattia col sudore degli agonizzanti, e la bile degli estinti, modificando il veleno con quei reattivi medesimi, che hanno servito alle mie esperienze sulla peste d’Oriente—Se mai é scritto nel Libro del Destino, che io cada Vittima nel gran cimento, la mia morte non Sará senza gloria, ed i Filantropi di questa fortunata Regione correranno in folla a spargere fiori odorosi sulla mia tomba—
            
              Pieno intanto di venerazione e di stima ho l’onore di dirmi Suo Devo Servitore
              
                Valli—
              
            
            
            Editors’ Translation
            
              
                Sir
                Trenton 5 June 1816—
              
              I am extremely moved by the kind and generous welcome that you extend to me, and I receive as a gift the communication of your ideas on the so-called yellow fever:
              In speaking to me of this cruel disease, which forms the subject of my current research, you had the secret intention of making me jabber. I gladly comply with this impulsion because I hope to obtain further enlightenment and knowledge from you—
              I begin by candidly confessing to you that I regard the ultimate origin of this pestilence as problematic. Perhaps it came from the Orient, where the plague, smallpox, and measles were born—Mr. Humboldt assures  us that from time immemorial yellow fever has reigned in Mexico and that it reproduces annually there, thanks to local causes—On the other hand, we know from Abbot Clavigero that the disease first manifested itself in that part of the world only in the year 1725, which leads us to believe that it was transported from a foreign country—That which I am about to tell you removes any doubt on this point—
              Veracruz has been considered and is still considered today as the emporium of yellow fever, and in fact it unites within itself all of the conditions believed capable of generating it—The heat there is excessive, and the surroundings are of an extreme aridity, covered by shifting sands that accumulate in different places and form little hills from twelve to fifteen meters high, which reflect a heat so considerable that a centigrade thermometer buried in  that sand in the months of July and August rises to 48 or 50°—And it is precisely during this season that the fever is most potent—The famous traveler from whom I derive this notion, Mr. Humboldt, faithful as no other in his reporting of facts, informs us at the same time that from 1776 to 1791 not one case of  yellow fever occurred in Veracruz, even though the convergence of Europeans and sailors coming from the interior was considerable, and the sailors who were not acclimated abandoned themselves to reproachable excess—The return of the epidemic after an interval of eighteen years coincides with the arrival there of three warships, the vessel El Mino, the frigate la Venus, and the hourque Santa Vibiana, which in their journey had called at Puerto Rico, where the vomit reigned—
              The mistaken idea that the infernal heat carried by southeastern winds caused the disease, a notion widespread in Mexico since the contagion first appeared, enabled it to establish there one of its most tyrannical empires—From Mexico and especially from Veracruz it spread, as from a common center, to Havana, and from there to the Antilles, New England, and Europe—In Europe no other place has been struck by this scourge more often than Spain—Cádiz in 1731 and Málaga in 1741 were the first to experience its deadly effects—
              The disease appeared again in Cádiz in 1764 and 1800—During this last outbreak, after devastating the city, it moved to Seville, and from there it spread like a fire to almost all of Andalusia, bringing desolation and death everywhere—I remember an occurrence that is a landmark in the annals of yellow fever, whose origin and development we find in the best possible detail in the works of the doctors  in this honorable field—Permit me to recall them to your memory—
              
              On 6 July the corvette Dolphin, Captain William Haskel, entered the roadstead of Cádiz,  having originated in Havana and called at Charleston, where four men joined the crew. Of these, two died of yellow fever on the journey—On its arrival two guards were put on board, and they immediately fell ill—The customs inspector, the guard of the seaport, and the chancellor of the bureau of health, who had interacted with the people on  the ship, perished shortly thereafter—The lieutenant inspector, Don Francisco de Paula Carrion, also went aboard, and he very soon fell ill and communicated the contagion to his whole family—The disease caused a scare for some weeks, reappearing around the middle of July—Confined at the beginning to the suburb of Santa Maria, it remained there for a time, spreading step by step without ever skipping a beat. And if it penetrated distant neighborhoods, it was always by means of a person coming to see their sick relatives or friends—At the end of August the disease, which was growing by the day, penetrated the center of the city, and in September it became nearly universal. The death toll was calculated with confusion—Some families, having sequestered themselves in their houses and broken off all communication with anyone else, remained unscathed by the contagion while death spilled forth all around the nearby dwellings—
              Seville, which continued its commercial relations with this unfortunate city, quickly became  afflicted by the same plague—The first attacks were felt in Triana, the suburb where sailors live, and from there the disease took charge of that entire quarter. It spread from there to the suburb of Los Humeros, which is frequented by sailors and lies on the other side of the river facing Triana—From Los Humeros it advanced to the city, following in its progression the same law  it observed in Cádiz—
              Many boatmen of the Guadalquivir isolated themselves on their boats, and the devouring flame attacked none of them—The fugitives from Cádiz as well as  those from Seville, who found refuge in the villages near the two cities, became so many disseminators of infection—Cordova defended itself from this by putting into practice those sanitary precautions that the public health officials and the police prescribe in such dangerous times—(Piguillém—Villalba—Berthe —Bally)
              Málaga
 received only a slight injury that year, but in 1803 and again in 1804 it suffered horribly—Here is how the evil was born there, on 14 July 1803—A certain smuggler Félix Muñoz (and Spain is overflowing with this despicable breed) hid himself aboard the ship the Young Nicolas, where he acquired tobacco and cotton stockings—He experienced the first signs of the disease as he departed from there and died on the 20th of the same month—After thirty-six days another smuggler, Cristóbal Verduras (who had hidden in his house a sailor infected with the plague, which conducted him to the tomb), fell ill, followed by his son, his mother, two brothers, and the rest of the household, which was composed of eight individuals—Mr. Buzon, who had the misfortune of assisting the unknown sailor, and the curate who buried the dead man, both contracted the infection and succumbed—The consulting doctors Mamely and Gimel met the same fate and left the destructive germ in the bosom of their desolate families—
   ()Aréjula—
 In one’s mind it is easy now to follow the subsequent routes of the disease and its dissemination in the city. The rigors of the winter put an end to this situation, but unfortunately it deployed itself much more terribly in the autumn of 1804. And Málaga, after having been victimized and left quasi vidua super terram, became the focus of the contagion, from where it spread along the entire Mediterranean coast of Spain—Never losing sight of it, the doctors of the Peninsula were able to chart the routes  that it traveled to this or that place, and I refer  those who still doubt the contagious nature of the yellow fever of Spain to their works, as well as those of Bally, Humboldt, Berthe, and Cailliot—
              Some say that the pestilences that have reigned in the United States under the name of yellow fever do not at all belong to the same family as those observed in Spain. However, if we, divesting ourselves of every prejudice, compare the ones with the others, we will notice either that they both come with the symptoms that we call pathognomonic, such as black vomit, jaundice, etc., etc., etc., or that, taking on the appearance of any of several classes of disease, they consistently present the same characteristic undertones and, permit me to say, the features of the vile stock from which they derive—the same pitfalls and perfidious calmness—the same order or  disorder in the succession of the symptoms and in their cycle—the same external marks impressed on the sacrificed victims—the same damages to this or that organ or to many organs at once—In the United States as in Spain the disease particularly attacked the most robust men, the plethoric, the bilious—fewer women than men, and still fewer adolescents and young children. It seldom assailed,  and when it did only in the lightest way, butchers, leather tanners, and furriers. It religiously spared the settlers  and those who had long stayed on the islands—In the United States as in Spain it generally left moderately affected individuals with protection against new attacks, and quite often with better underlying health—Dr. Rush maintains that after the epidemic of 1793 the convalescents had an extraordinary tendency to the venereal act and that a surprising number of marriages occurred—an observation that reveals a commonality between the Oriental plague and yellow fever—In Mantua in 1506 such was the enthusiasm of the plague convalescents for the fair sex and so numerous the acts of violence committed by the former that the magnificent Sir Alessio Becaguto, lieutenant captain of the city, was obliged to cause a couple of gallows to be erected in order to end that scandalous business—Hodges reports that after the London plague of 1664–65 women who had been previously deemed sterile became mothers, so that soon the deficit caused by the disease was made good—“In Messina the marriage frenzy was such that, if it had been possible to shorten the length of pregnancy, the city would have quickly seen itself full of people” (Fornés.)
              All that has been said so far  evidences the similarity between the two plagues, American and Spanish. And yet you, whose intimate thoughts  I know, will not easily agree with me on this article of faith—To convert you, it seems to me that my only recourse is to prove that the United States contracted the deadly germ from the same source as Spain—
              The first description of American yellow fever, painted from nature with an artistic brush, is that of Dr. Lining, who had the opportunity to observe it in Charleston in 1732—On this occasion the illustrious author informs us  “that the yellow fever had prevailed in that Country four times within twenty-five years, and that whenever the disease appeared here, it was easily traced to some person, who was Lately arrived from some west India Islands, where it was epidemical”
              Such was also the opinion of the Medical College of Philadelphia on the origin and character of the pestilence that dominated that city in 1793.It appeared that same year in Grenada in the month of May, “soon after the arrival of a Guinea Ship from Sierra Leone, the crew of which had been so sickly, that most of the Sailors died of the yellow fever, either in the voyage, or soon after the arrival of the Ship—It suddenly spread over the other Leeward Islands, and from thence was carried to Philadelphia, Hispaniola, and Jamaica”—so writes William Wright—In fact, a few ships from those parts had arrived in the port of Philadelphia  in the second half of July, and the college’s respectable members assured themselves that the contagion had thereby originated—
              The disease manifested itself at the end of July, “it first appeared in Water Street between Mulberry and Sassafras Streets, and all the cases of this fever, were, for two or three weeks evidently traced to this particular spot—a considerable part of the city, Northern Liberties, and district of South wark became gradually infected, and it was not until the coming of the frost that the disease subsided, after having proved fatal to nearly five thousand persons”
              In these few lines you see the living image of yellow fever—It and the plague are unique in that, having been carried to a seaport or elsewhere, they are likely to incubate at their first stop, progress very slowly, and decline as if by witchcraft at the beginning of a given season—
              The college, after having indicated some of the unique characteristics of yellow fever, distinguished it from similar diseases by its high degree of malignancy, the rapidity of its course, and the invincible resistance that it puts up to those remedies that generally defeat the bilious remittent fevers in the country—The measures that it proposed, both to prevent further propagation of the contagion and guard against subsequent outbreaks, were the best intentioned and wisest—but alas! their full importance was not felt—The quarantine laws and the local regulations were disregarded, so that the city was assailed all over again in the years 1797–98—Especially in this last year many ships had arrived in the months of July and August from Cape Môle Saint-Nicolas, Jérémie, Port-au-Prince on the island of Hispaniola, and Saint Domingue, where the vomit reigned, and from where they had departed with the utmost haste. “On the fifth day of july last  six or eight of those vessels, having a large number of passengers on board, of course a quantity of cloathing, bedding &c. brought off in the greatest haste, themselves exposed to all these circumstances, which are allowed to produce contagious fever: in this situation they arrived at the fort, where they were detained on board for twenty days—On the arrival at the city, they generally lay at the wharves between Walnut and Spruce Street—and it is well known, that at this part of the City, the fever first appeared about the latter end of july and beginning of August—On the evening of the eighth of july the armed Ship Deborah, Captain Edward yard arrived at the fort from Jeremie—She buried eight persons during her stay there and return, and sent six sick to the marine hospital”
              The college kept its eyes especially on the Deborah, which on 28 July was moved to Kensington, on whose salubrious banks one would search in vain for sources of infection—Their extremely scrupulous investigations demonstrated that the individuals who worked on or near the ship contracted the fever and spread the contagion to different parts of the city. “Facts and obs. on pestilent. fever which prevailed in Philadelpia in 1793–97–98 by the College of physicians of Philadelphia”   The work I am referring to offers much more of interest, because in addition to the excellent reflections scattered here and there, it is enriched by testimonies and observations of several respectable characters, physicians and others—
              Despite so much factual and rational evidence, the opposing party continued to claim that local causes were enough to create the so-called yellow fever and that it was madness to establish its origin in the Indies—Thus in the year 1802, when the same calamity reproduced itself, these imaginary forces were called into play, and this explanation was an idea entertained by speculators and blindly embraced by the  machine-like population—
              The cause of the error into which they fell can be found both in medicine and the exact sciences—A dropped number causes the mathematician to err in his calculation and the astronomer to predict incorrectly the appearance or return of a comet—In Messina, Marseille, and Venice, where the plague had introduced itself furtively, the doctors neglected to take into account one of the most essential elements, that is, the arrival of filthy ships from the Levant, and their calculation of probability proved erroneous—
              In affairs so closely guarded, such as those which concern the life and happiness of the people, everything must be examined calmly; everything must  undergo a rigorous analysis—Regulated by these principles, Messrs. Currie and Cathrall discovered the true source of the disease that arose in Philadelphia in the year of which I was speaking a little earlier—After the evidence that they have given it is impossible to doubt that the contagion was brought by the ship Packet, which was coming from the Cape—How it was communicated from the Packet  to the brigantine Esperanza, and from the sailors of both ships to other individuals, and so forth, little by little, I need not say—
              The yellow fever that appeared in New York in 1791 was likewise introduced by a vessel, which came from the Indies (Hosack). As usual, the disease remained stationary in the place where it was born “near Peck-Slip. Here it raged a considerable time: it then began to spread, as some attendants on the sick  became infected, who lived in other neighbourhoods—By this means it was carried to other families, and most generally could be traced to this source. It likewise proved more particularly fatal near the place, where it first appeared, than in any other part—Thus at length it spread through the city until the middle of October, when the weather growing a little cooler, the disease greatly abated, and in a short time disappeared”—(Addoms)—This disease, by the admission of the same Addoms, was precisely the same as the yellow fever observed by him more than once on the island of Saint Croix (Hosack—Obs. on contag. diseas—)
              New York was again attacked by the contagion in 1795–98 on the arrival of ships from the Indies.—
   ()Hosack—Dr. McKnight
In this latter year the disease’s extension was limited enough that it was generally believed to have originated from domestic causes, namely from rotten provisions, but the learned Hosack patently demonstrates that the fever had declared itself before these causes even existed—Even if they had preexisted, they could not have generated  yellow fever—Whereas the gases derived from the decomposition of organic bodies combine with some principle scattered in the atmosphere and thereby create specific miasmas, which, conserving their volatile nature, circulate with the air and winds and simultaneously affect a multitude of individuals so that the diseases to which they give rise are, let us say, generalized from their first inception—Other miasmas do not imprint in the  living organism the power to reproduce poisons similar to themselves—
              
              These reasons alone, even with no other facts in front of me, would lead me to deny the influence of the spoiled salted meats, of the rotten oysters, and of the decay of every kind of substance in the generation of the disease with which we are concerned—
              Yellow fever, like its sister the Oriental plague, is the product of a deleterious, sui generis germ: heavy, filthy, it does not travel on the wings of the wind—And if the air serves sometimes to conduct it, that happens only for very short distances and when this fluid is  impregnated with it—In general it is communicated either by substances carrying it or by contact with the infected, who act as generators and sources of contagion—
              This is today the opinion of all of educated Europe, and it is also that of a great number of doctors and scholars in New England—I know that there are also outstanding men in America who bitterly support the contrary opinion, based on an observation, which I find repeated in your letter, that in the United States the disease to which they gave the denomination of yellow fever never propagated itself from the city to the countryside, which completely excludes the idea of contagion—
              By responding to you, Sir, I will respond to everyone—at the time when yellow fever was raging in Málaga
 in 1803, in the little villages that surround the city—in Churriana, Alhaurín, the big and little Coín, and Torre del Mar—no one was ill except the fugitives or those among the inhabitants who, in traveling to Málaga, had the imprudence to spend the night there—Cartagena, which in less than three or four months lost almost half its population to the pestilence received from Málaga, infected neither the places nearby nor the ships in the port—In Alicante the disease did not bring the least offense to the isolated houses located between the two walls that surround the city nor to those set apart by the suburbs outside the enclosure—In Palamo, where the linen of Alicante is washed, there was not a single example of the contagion, neither in Santa Faz, which is half a league from the city, nor at Mutxamel, which is even less distant—A phenomenon which was that much more surprising because Peñacerrada, which is separated from Mutxamel by a single path, Saint Joan, which is five quarter-leagues from Alicante, and Tabarca, which is about four leagues distant from it,  were all infected—
   (Bally = Opinion sur la Contagion de la Fièvre Jaune)
In Vera in 1811 it was observed that the infected who sought refuge in the homes of friends or relatives who lived a few steps away from the hospital did not transmit the disease to anyone—I will conclude with an event that happened in the French army under the command of the famous Marshal Soult, when the great captain’s reversals in the north of the continent forced him to abandon Andalusia—General Conroux, who commanded a division arriving in the vicinity of Cesara, was warned by the city leaders who came to meet him that yellow fever was decimating their town—On receiving this warning the general sent his senior surgeon to examine this disease—The report of the health official was that the prevailing fever was a remittent bilious constitutional one—Conroux immediately ordered the troops to march and enter the place, and there the officers and administrators took lodging—The troops bivouacked—The next day the division continued its march, but a few hours later the general’s aides-de-camp started to complain of joint pains, exhaustion, etc., etc., etc., and the next day still more fell ill, but only those who had had close contact with those inhabitants who then or previously had sick persons in their families—In light of this unexpected event the general ordered a stop at Yecla, where a provisional hospital was established—The disease, which had already spread, went very quickly through its stages, presenting the most pronounced symptoms of yellow fever, that is, black vomit; very fetid, dark, and bloody feces; unstoppable hemorrhages; jaundice; etc. Dr. Peysson, a physician of infinite merit, told me that he never saw such a horrible and destructive disease—That it surely was, since it left only one alive among the infected, François Musicien, and even he died after a convalescence more painful still than death—And yet the doctors, surgeons, and nurses who had been assigned to the nauseating and dangerous service in that hospital left the sea of troubles safe and sound, albeit astonished and ever fearful—
              Going through the story of the most memorable periods of the plague in Europe, one finds that some villages, cities, or parts of provinces were spared this monster, which chose another time to exercise its fury on these same populations—(See Gratiolo di Salò—Turriano—Muratori—Mead). Examples of such an occurrence are very frequent in the Ottoman Levant, as I have had occasion to observe both in Smyrna and in the interior of Asia Minor, and of which I have left my recollection
              Unknown principles sometimes exist, loose and fluctuating in the atmosphere, which either combine with the contagious germ or keep it dissolved so as to favor the interplay of the reciprocal affinities between the germ and the oxygen in the atmosphere. This is our case.
              In every age doctors have congratulated themselves on achieving with art what they saw working in nature in deepest secrecy—Their efforts did not always fail—Lind, to speak of recent times, destroyed the fomite of yellow fever with both fire and smoke—The illustrious Guyton de Morveau used fumigations of muriatic acid to stop the disease caused in Dijon by disinterring cadavers at the cathedral—Mr. Smyth, with more or less identical methods, extinguished the nervous fever that had manifested itself in the hospital ship Union
              These methods subsequently became universal, but it must be agreed that they have not always met our expectations—One day, however, experience and observation will lead us to the brilliant discovery of every type of miasma—And then all of the pestilences except tyranny will disappear from the earth—
              The atmospheric conditions unfavorable to yellow fever are often fortuitous, and consequently the security of the places where they occur is nothing if not precarious—The contagion that was unable to develop in Medina-Sidonia in 1800, despite its being surrounded by the illness, erupted the next year and carried off almost three-fifths of the sick. And Vélez-Málaga and Antequera, which had suffered no cases during the first reign of yellow fever in their capital (with which they always maintained communication), were cruelly mistreated by this same plague in 1804—
              It is noteworthy that some regions, whose climate is unspeakable, evil, and pestiferous, have been spared the black vomit—It has never been observed in the marshlands of Pisa or Siena, nor in the Pontine Marshes, Batavia, or along the entire western coast of Mexico. “In Acapulco,” says Mr. Cailliot, “the inhabitants are tormented by frequent hurricanes: They breathe an air inflamed and contaminated by putrid emanations, exhaled by the nearby seas, whose stagnant water disappears every year leaving naked the mud in which an innumerable quantity of fish and insects rot—The olive-green vapors that rise up are so thick that the sun has difficulty crossing and dissipating them—nevertheless one has never seen the vomit there”—
              These observations must put  in a very awkward situation those doctors who maintain that blazing heat, putrid exhalations, etc., etc., play the principal or only role in the case in question. I strongly believe that these causes, under particular, undetermined circumstances, cause the germ to develop and serve as its pasture and nourishment, but I am far from thinking that they are fundamentally necessary for it to exist—Even Medina-Sidonia, Carmona, Cuevas  del Almanzora, and Vera, where one breathes the purest and healthiest air in the world (since they are situated in the mountains or high up, far from the sea, swamps, and lakes) and where people know endemic and epidemic diseases only by name, have been scourged as badly as Cádiz, Málaga, Alicante, Cartagena,  Murcia, etc.
              In the United States yellow fever does not seem to have spread as it has in the large European peninsula, and this is undoubtedly due to the lack of atmospheric opportunity—Nevertheless, noncontagionists of good faith must admit that even in their country the contagion passed a few times via ordinary communications from the city to the countryside—It was transmitted in this way to Huntington, Long Island, in 1795, to Swedesboro in the years 1797–98–99, to New Hampshire, Connecticut, and Germantown in 1798, to Staten Island in 1799—
              Fearing that these hasty accounts may not make an adequate impression on your mind, I send you a copy of two documents pertinent to the subject, irrefutable documents, one of which is signed by Dr. Wistar, the pride of your country, and the other by the respectable Dr. Richard Moore—
              Convinced of the contagious character of yellow fever, I offer to inoculate myself with the disease using the sweat of the dying and the bile of the deceased, and to modify the poison with those same reactives that were used in my experiments on the Oriental plague—If it is written in the Book of Fate that I should fall victim to this great trial, my death will not be without glory, and the philanthropists of this happy land will run en masse to scatter fragrant flowers on my tomb—
              
                Meanwhile, full of veneration and esteem, I have the honor to call myself your most devoted servant
                Valli—
              
            
          